Citation Nr: 0917139	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  07-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for headaches, to 
include as a residual of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to 
October 2005.  The Veteran served in Iraq from January to 
August 2004 and is in receipt of the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  

In February 2009, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Muskogee RO before the undersigned sitting in 
Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

1.  Back disability

The Veteran contends that he is entitled to service 
connection for a back disability.  During his hearing, he 
testified that he injured his back after diving through a 
window during a training exercise.  Additionally, he stated 
that he slipped on an oil slick during a combat situation 
while serving in Iraq.  

A review of the service treatment records revealed that in 
March 2002, the Veteran complained of low back pain for the 
past three weeks after prolonged standing.  The diagnosis was 
acute low back pain.  August 2002 records reflected that the 
Veteran complained of back pain following a jumping injury.  
After three weeks, the assessment was strained lumbar spine.  
An x-ray was normal.  On the July 2005 report of medical 
history, the Veteran reported recurring lower back pain.  The 
examiner commented that the Veteran had intermittent lower 
back pain after awakening and activities.  No specific injury 
was reported.  

After his separation from service, the Veteran was noted to 
have back pain in an April 2006 VA treatment entry.  In July 
2006, a VA examination was requested in connection with the 
claim for a back disability.  However, the Veteran failed to 
report for the examination scheduled in August 2006.  In 
December 2006, the Veteran stated that he was out of state at 
the time his examination was scheduled.  Additionally, the 
Board notes that in an April 2006 VA entry, the Veteran's mom 
called to cancel his appointments because he was out of state 
and reported that he would call when he returned to 
reschedule his appointments.  

The Board concludes that because there is evidence of an in-
service back injury and evidence indicating that the Veteran 
has continued to experience back pain since his separation 
from service, a remand for an examination is necessary.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, 
the Board finds that the Veteran has demonstrated good cause 
for his failure to report to his scheduled VA examination, 
and the evidence indicates that his mom called to cancel his 
appointment.  38 C.F.R. § 3.655.  Thus, a remand for an 
examination is necessary.

2.  Right ankle disability

The Veteran contends that his pre-existing right ankle 
disability was aggravated during his service.  In particular, 
he testified that carrying heavy objects aggravated his right 
ankle.  The Veteran was not currently seeking treatment, but 
contended that his right ankle was easier to twist and was 
weaker than before he entered service.  

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

The service treatment records reflected that on his December 
2001 entrance examination, although a scar on the right ankle 
was noted, his lower extremities were found to be clinically 
normal.  An orthopedic consultation of the right ankle was 
favorable.  Thus, a right ankle injury was not noted on the 
December 2001 entrance examination and the Veteran was 
presumed sound at entrance.  However, pre-service private 
treatment records dated in 1999 reflected that the Veteran 
had a fracture of his right ankle that required surgery.  
Thus, it appears that there is clear and unmistakable 
evidence to indicate that the Veteran had a pre-existing 
right ankle injury.  Consequently, the question is whether 
the pre-existing right ankle injury was clearly and 
unmistakably aggravated during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

The additional service treatment records reflected that the 
Veteran complained of pain in his right ankle for one and a 
half weeks in April 2002.  The assessment was ankle pain.  In 
September 2003, it was noted that the Veteran complained of 
right ankle pain for nineteen months that had gotten steadily 
worse.  The pain increased when running and while on road 
marches.  There were no reports or findings related to the 
right ankle on the July 2005 separation examination and 
report of medical history.  

In July 2006, a VA opinion was requested to determine if the 
Veteran's pre-existing right ankle injury progressed beyond 
the normal progression during his service.  However, as 
discussed above, the Veteran failed to report to this 
examination scheduled in August 2006.  For the same reasons 
as reflected above, the Board finds good cause for his 
failure to report.  38 C.F.R. § 3.655.  Additionally, because 
there is evidence that the Veteran's pre-existing right ankle 
injury might have progressed in severity during service, a 
remand for an examination is necessary.  McLendon, 20 Vet. 
App. 79.  

3.  Headaches  

The Veteran claims that he has had headaches three to four 
times per week since his return from Iraq.  He testified that 
his Humvee was involved in an incident where an IED exploded 
right in front of the truck.  The Veteran was unsure if the 
concussive effects of the explosion caused head trauma or 
not.  He added that he had never been screened for TBI by the 
VAMC 

The service treatment records reflected that on his July 2005 
separation report of medical history, the Veteran reported 
frequent severe headaches.  In August 2005, it was noted that 
the Veteran was exposed to multiple IED explosions.  VA 
treatment records reflected that in March 2007, a CT scan of 
the Veteran's brain was negative and his paranasal sinuses 
had an impression of mild mucosal thickening in the right 
maxillary sinus.  During a March 2007 VA neurological 
examination, the Veteran was noted to have headaches three to 
four times a week since August 2004 after returning from 
Iraq.  The examiner diagnosed a history of headaches with 
normal examination.  It is unclear from the evidence of 
record whether the current headaches are a symptom of an 
underlying disorder, or are a diagnosed disability by 
themselves.  

However, of even greater import, the Veteran has not been 
accorded a Compensation & Pension Service "Traumatic Brain 
Injury" examination.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.  In this regard, Diagnostic Code 8045 provides for 
three main areas of dysfunction that may result from TBI and 
have profound effects on functioning: cognitive (which is 
common in varying degrees after TBI), emotional/behavioral, 
and physical.  Each of these areas of dysfunction may require 
evaluation.  As there is evidence of Veteran being in the 
vicinity of IED explosions and the Veteran complaining of 
headaches since that time, the Board finds the evidence is 
inadequate for a decision on the Veteran's claim for brain 
injury residuals.  A Remand for a Traumatic Brain Injury 
examination is thus warranted. 38 C.F.R. § 3.326.  Since the 
claims folder is being returned it should be updated to 
include any VA treatment records compiled since April 2006.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
inpatient and outpatient treatment records 
from the Muskogee VA Medical Center since 
May 2007.  Any negative development should 
be included in the claims file.

2.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a back disability.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:



Based on a review of the claims folder and 
the examination findings, including the 
service treatment records and VA treatment 
reports, the examiner should render any 
relevant diagnoses pertaining to the claim 
for a back disability.  

Additionally, the examiner should state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that any current back disability is 
the result of a disease, injury, or event 
in service (January 2002 to October 2005) 
as opposed to its being more likely due to 
some other factor or factors.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

3.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for a right ankle 
disability.  A copy of the claims folder 
and this REMAND must be made available to 
the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records and VA treatment 
reports, the examiner should render any 
relevant diagnoses pertaining to the claim 
for a right ankle disability.  

Additionally, the examiner should state a 
medical opinion as to whether it is clear 
that the Veteran's pre-existing right ankle 
injury in 1999 was not "aggravated" during 
service-that is, whether it underwent a 
permanent worsening in severity during 
service as opposed to a mere flare-up of 
symptoms.  (Temporary or intermittent 
flare-ups of symptoms of a preexisting 
condition, alone, do not constitute 
aggravation unless the underlying condition 
worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991)).  

4.  Schedule the Veteran for a VA 
examination to evaluate his claim for 
service connection for headaches, to 
include traumatic brain injury residuals.  
A copy of the claims folder and this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests MUST be 
performed, and all findings reported in 
detail.  

Based on a review of the claims folder and 
the examination findings, including the 
service treatment records and VA treatment 
reports, the examiner should render any 
relevant diagnoses pertaining to the claim 
for headaches.  
  The examiner is specifically requested to 
identify all brain injury residuals, and 
then to opine as to whether it is at least 
likely as not  that any brain injury 
residuals, to include headaches, if found, 
are related to his exposure to IED 
explosions.

The Compensation & Pension Service's 
Traumatic Brain Injury examination 
guidelines must be followed.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

